The People appeal from an order of the Supreme Court at Special Term which sustained relator’s writ of habeas corpus and remanded him for resentence. Relator was imprisoned undergoing a sentence imposed upon him as a fourth felony offender. He *971asserted the illegality of such sentence upon the ground that when his first felony conviction was obtained he was under sixteen years of age. At the time of that conviction he gave his age as twenty-one. The question of fact he raised in this proceeding was within the jurisdiction of and adjudicated in the court of original jurisdiction. It may not be reviewed or litigated by the office of a writ of habeas corpus. (Matter of Morhous v. 27. T. Supreme Court, 293 N. Y. 131; Matter of Hogan v. 27. Y. Supreme Court, 295 N. Y. 92; People ex rel. Bernoff v. Jackson, 269 App. Div. 580, 587-588.) Order reversed on the law. All concur.